DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/31/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17153667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claim 1 of the instant application would be anticipated by claim 1 of the reference application.  Claims 2-20 of the instant application corresponds to various limitations of claims 2-20 of the reference application, and are rejected on the grounds of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.  It is noted that this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

   3.   REASONS FOR ALLOWANCE
Claims 1-20 would be allowable if the double patenting rejections, set forth in this Office action, were overcome. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 11 recites the limitations (or similar thereof):
“… wherein the first computing device is configured to execute a storage proxy: 
intercepting a first write request addressed to a first user virtual disk configured on a distributed data storage system, wherein the first user virtual disk is distinct from a deduplication virtual disk, wherein the first write request comprises a first data block addressed to the first user virtual disk, and 
causing the first data block to be stored in the deduplication virtual disk, at data storage resources of least a second storage service node, wherein the second storage service node comprises one or more hardware processors and data storage resources, wherein the second storage service node is configured to execute a data storage subsystem; and 
by a first storage service node, which comprises one or more hardware processors and data storage resources, wherein the first storage service node is configured to execute a metadata subsystem: 
assigning an expiry timeframe to a first unique system-wide identifier that is based on a hash value of, and is associated with, the first data block, 
wherein the expiry timeframe is based at least in part on an arrival timeframe of the first write request at the storage proxy and is further based on a frequency of full-backup operations configured for the first user virtual disk, and 
causing the second storage service node to delete the first data block from the deduplication virtual disk, based on determining that (i) a current timeframe is later than the expiry timeframe of the first unique system- wide identifier and (ii) no user virtual disk in the distributed data storage system makes reference to the first unique system-wide identifier.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.   The dependent claims are allowable for at least the same reasons as their respective independent claim.   
   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Fortson (US 9069707 B1), which teaches a method for managing data in a data storage system includes receiving identifiers corresponding to different respective entries of a map stored in the data storage system, with a particular identifier corresponding to a particular entry of the map, the particular entry including a computed value corresponding to a particular portion of data stored in the data storage system and metadata indicating a location where the particular portion of data is stored in the data storage system, selecting, according to a first selection criterion, at least some of the identifiers for storage in a first portion of an index, and selecting, according to a second selection criterion, at least some of the identifiers for storage in a second portion of the index; and 
Chen (US 8799601 B1), which teaches a technique is directed to managing deduplication of extents in a data storage apparatus having processing circuitry and memory which stores the extents (e.g., blocks). The technique involves constructing, by the processing circuitry, a recently written extent list which identifies recently written extents stored within the memory. The technique further involves referencing the recently written extent list to bypass (or skip over) extents identified by the recently written extent list when obtaining a candidate extent for possible deduplication. The technique further involves processing the candidate extent for possible deduplication. Here, by identifying frequently overwritten extents on the recently written extent list, the data storage apparatus is able to easily avoid cycles of deduplicating and subsequently splitting frequently overwritten extents.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137